Citation Nr: 0617819	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-00 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for infectious 
hepatitis/hepatitis A.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1967 
and from July 1967 to July 1969.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.

The RO has treated the veteran's January 2002 claim for 
hepatitis C as a new claim, and has also adjudicated whether 
service connection is warranted for infectious 
hepatitis/hepatitis A.  The veteran previously filed a claim 
for liver condition in June 1967, and service connection for 
"hepatitis" was denied in March 1970.  Under the 
circumstances, the current claim for hepatitis C is best 
viewed as a new claim - on appeal from the RO's May 2002 
decision - rather than as a claim to reopen a prior final 
disallowance.  See 38 C.F.R. 20.200, 20.201, 20.302 (2005); 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  As 
such, the Board will review both the claim for hepatitis C 
and the claim for infectious hepatitis/hepatitis A de novo, 
as the RO has done.  


FINDINGS OF FACT

1.  There is no medical evidence of record to establish that 
the veteran currently suffers from hepatitis C.  

2.  There is no medical evidence of record to establish that 
the veteran currently suffers from infectious 
hepatitis/hepatitis A.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


2.  The criteria for service connection for infectious 
hepatitis/hepatitis A have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran contends that he suffers from hepatitis C, and is 
being followed for this condition at the VA outpatient 
clinic.  See January 2002 statement in support of claim.  He 
reports incurring both hepatitis C and infectious 
hepatitis/hepatitis A while serving in the Republic of 
Vietnam.  See July 2002 Notice of Disagreement.  

The veteran's service medical records establish that he was 
diagnosed with infectious hepatitis.  He was hospitalized in 
Vietnam between December 2 and December 15, 1966, and was 
later transferred to an Army hospital in Fort Benning, 
Georgia, for 12 days for convalescence.  See December 1966 
clinical record and patient evaluation tag; February 1967 
health record.  The veteran was later admitted to an Army 
hospital in Fort Ord, California, between February 1 and 
February 7, 1967, and again between February 24 and March 3, 
1967, because of a questionable return of hepatitis although, 
ultimately, laboratory and physical examination did not 
support that impression.  See March 1967 clinical record.  

Post-service medical records indicate that the veteran was 
diagnosed with hepatitis C in April 2001.  See VA outpatient 
clinic notes.  He tested positive for hepatitis A and 
hepatitis C antibodies; enzyme immunoassay (EIA) testing was 
negative for hepatitis B antibodies and hepatitis B surface 
antigens (HBsAg).  Transaminases and other liver function 
studies were within normal limits.  See December 2001 
medicine gastroenterology note and addendum.  Subsequent 
medical records indicate confirmatory testing was suggested 
prior to making any treatment decisions because the veteran's 
liver enzymes were normal and liver function tests (LFTs) had 
never been elevated.  Recombinant immunoblot assay (RIBA) 
testing was indeterminate and, as such, the veteran had to 
undergo a hepatitis C virus polymerase chain reaction (PCR) 
qualitative test to confirm a diagnosis.  See June 2002 and 
July 2002 medicine gastroenterology notes.  Ultimately, it 
was determined that no hepatitis C virus was detected upon 
qualitative viral lode testing.  Moreover, due to 
indeterminate RIBA, it was unknown whether the veteran ever 
was positive for the hepatitis C virus at all.  The VA 
physician indicated that either the veteran never had 
hepatitis C, or he was able to eradicate it on his own.  See 
March and April 2003 gastroenterology addenda.  

The veteran underwent a VA compensation and pension (C&P) 
examination in November 2004, during which the VA examiner 
reviewed his claims folder.  He was diagnosed with (1) 
previous history of infectious hepatitis associated with 
hepatitis A antibody positivity; and (2) questionable 
exposure to hepatitis C with positive hepatitis C antibody 
but indeterminate RIBA and PCR nondetectable, liver function 
studies and transaminases normal.  The examiner stated that 
it cannot be absolutely proven, but his probable infectious 
hepatitis during service was of the type A variety.  The 
blood transfusion received on one occasion complicates the 
matter and could be associated with hepatitis C.  
Furthermore, it was noted that the hepatitis C studies were 
somewhat confusing and conflicting, but that at the present 
time, there was no evidence of liver enzyme abnormalities.

Based on the evidence of record, service connection for 
infectious hepatitis/hepatitis A and hepatitis C must be 
denied.  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  The 
evidence of record establishes that the veteran does not 
currently have either infectious hepatitis/hepatitis A or 
hepatitis C.  In particular, the VA examiner diagnosed the 
veteran with previous history of infectious hepatitis 
associated with hepatitis A antibody positivity and 
questionable exposure to hepatitis C.  See November 2004 VA 
examination report (emphasis added).  Prior to this 
examination, no hepatitis C virus was detected upon 
qualitative viral lode testing.  Additionally, the VA 
examiner who conducted the November 2004 examination found 
that there was no evidence of liver enzyme abnormalities.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran has appealed a May 2002 rating decision that 
denied service connection for hepatitis C and infectious 
hepatitis/hepatitis A.  Prior to the issuance of this 
decision, the veteran was advised of the necessary evidence 
to substantiate his claim (specifically regarding service 
connection for hepatitis C, to include information on risk 
factors); that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See undated and February 2002 RO letters.  The 
veteran was not specifically instructed to give VA any 
pertinent evidence in his possession; however, the January 
2004 Statement of the Case (SOC) included the text of 
38 C.F.R. § 3.159, from which this notice requirement is 
derived.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  In addition, although VA 
did not provide notice as to the appropriate disability 
rating or effective date of any grant of service connection, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision, as the claim is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service and VA treatment records have 
been obtained and the veteran has been afforded a VA 
examination.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, the Board finds that no 
further notice or assistance is necessary, and deciding the 
appeal now is not prejudicial to the veteran.


ORDER

Service connection for hepatitis C is denied.

Service connection for infectious hepatitis/hepatitis A is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


